Opinion issued January 13, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00546–CV




FAMILY SOUTHERN EDUCATIONAL ALLIANCE, INC., Appellant

V.

REGIONS BANK, Appellee




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 20003-45941




MEMORANDUM OPINIONAppellant Family Southern Educational Alliance, Inc. has neither established
indigence, nor paid or made arrangements to pay the clerk’s fee for preparing the
clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to
appellant’s fault).  After being notified that this appeal was subject to dismissal,
appellant Family Southern Educational Alliance, Inc. did not adequately respond.  See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Bland.